NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ARTHUR L. BERUBE,                )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-674
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Joseph C. Fuller, Judge.

Arthur L. Berube, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and LUCAS, JJ., Concur.